DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 11 December 2020 in which claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 11 December 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 10, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calippe et al. (PG Pub US 2014/0274407 A1) in view of Ha et al. (PG Pub US 2018/0159855 A1).
Regarding claims 1, 10, 20, Calippe discloses a communication system, a communication method and a non-transitory computer readable medium storing a program.
a network configuration apparatus that configures, as a cloud LAN (Local Area Network), a closed network constructed independently for each user on an open network (“The CLAPS manager 201 has the capability of implementing cloud local area networks (C-LANs) to client devices 101 who cannot be associated with the same local area network (LAN) based on the remote gaming environments provided by their respective internet service providers ISP1, ISP2” [0027]), and generates an access point for accessing the cloud LAN, the access point being assigned to each of a plurality of terminals that belong to a user using the cloud LAN (“the CLAPS manager may configure quality of service (QoS) characteristics for the service access point, such that a user of the client device associated with the service access point is provided a particular QoS based on their plan. This may involve providing a guaranteed bandwidth level or priority level to a service access point” [0035], “The CLAPS manager may also configure various other parameters associated with the service access point to facilitate interaction in a multi-player environment for the user including maximum transmission 
a user information management apparatus that selects the access point assigned to a connection terminal, the connection terminal being a terminal accessing the cloud LAN via a mobile data transfer network, out of the plurality of terminals, and notifies the connection terminal of the access point selected (“A service access point may then be configured for the user as shown at 309. In configuring a service access point, the switch associated with the blade at which the user is located may be configured to provide a dedicated point at which communication with the blade is provided. This point is known as the service access point” [0034], “The CLAPS manager may also assign a cloud local area network (C-LAN) identifier to the service access point to facilitate communication amongst different service access points of the same cloud local area network (C-LAN). Furthermore, a port number may be assigned to each service access point to facilitate management of interaction between client devices utilizing the same multi-player environment provided by the cloud local area network (C-LAN)” [0036], “The client device or service access point associated with the client device may be provided information related to the cloud local area network (C-LAN) such that the client device or service access point associated with the client device understands how and where to communicate with other client devices or service access points of the cloud local area network (C-LAN)” [0047]); and 
an address management apparatus that delivers an address for the connection terminal to access the cloud LAN in response to a request from the connection terminal (“In configuring settings for a user requesting to create/join a game room, a blade for the 
However, Calippe does not explicitly disclose an address for the connection terminal to access the cloud LAN.
Nevertheless, Ha discloses “The connection address information of the cloud server 140 may be information on an address of the cloud server 140 in which the first device 100 is registered to match the user account. The second device 110 may access the cloud server 140 using address access information of the cloud server 140” [0063], “the first device 100 may transmit the authentication code, the connection address information of the cloud server 140, and the access information for accessing the AP 130 to the second device 110” [0087].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an address for the connection terminal to access the cloud LAN because it will enable “a method of integrally managing a plurality of devices based on a user account through the cloud server 140” [0093].
Regarding claims 2, 12, Calippe, Ha discloses everything claimed as applied above. In addition, Calippe discloses the user information management apparatus obtains specific information on the connection terminal via the mobile data transfer network to select the access point assigned to the connection terminal, based on the 
Regarding claims 3, 13, Calippe, Ha discloses everything claimed as applied above. In addition, Calippe discloses the user information management apparatus notifies the connection terminal of the access point selected, via a base station connected to the connection terminal (“Each client device 702, 702' is assigned to a corresponding blade 105 by its internet service provider ISP, as depicted by the shaded grey rectangle in FIG. 7. Initially, a blade 105 for each client device 702, 702' is first located by the CLAPS manager 201, as described above. For each client device 702, 702' the CLAPS manager 201 may then configure a corresponding service access point 501, 501' to provide a dedicated point at which communication with the blade 105 associated with that service access point 501, 501' is directed” [0059]).

.
Allowable Subject Matter
Claims 5-9, 11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                             
01/26/2022